OPINION — AG — ** ELECTION — DECEASED — DEATH — MAJORITY VOTE ** STATEMENT OF FACTS: THERE WAS TWO(2) CANDIDATES FOR AN ELECTION. . . ON THE DAY OF THE ELECTION, AFTER THE POLLS HAD OPENED AND BEFORE THEY CLOSED, ONE OF THE CANDIDATES DIED. UPON THE COUNTING OF THE VOTES, IT WAS DETERMINED THAT THE DECEASED HAD RECEIVED THE MAJORITY OF THE VOTES CASTED. NEITHER OF THESE CANDIDATES WAS THE INCUMBENT.   QUESTION: WILL THE HOLDOVER TRUSTEE, WHO DID NOT SEEK RE ELECTION, CONTINUE TO SERVE THE FOLLOWING TWO(2) YEAR TERM, OR DO THE TRUSTEE OF THE TOWN HAVE A RIGHT TO PICK A SUCCESSOR ? — SEE OPINION (SUCCESSOR, VACANCY, VACANCIES, APPOINTMENT, MUNICIPALITY, QUALIFIED, SERVE) CITE: 11 Ohio St. 23 [11-23](B), 11 Ohio St. 24 [11-24], ARTICLE XXIII, SECTION 10 (APPOINTMENT, DEATH) (FRED HANSEN)